By JUDGE THOMAS J. MIDDLETON
This matter is before the Court on the petition of the Virginia Department of Social Services, by the Assistant Attorney General, to intervene on behalf of Ester L. Allen for the purposes of requesting a rehearing in her action for child support and paternity. The request for intervention is denied.
In Virginia, a trial court has discretion in permitting an intervening petition to be filed. Rule 2:15; Layton v. Seawall Enterprises, Inc., 231 Va. 402, 405-6 (1986). In the present case, Ms. Allen contacted the Virginia Department of Social Services, Division of Child Support Enforcement, on January 11, 1988, to act on her behalf in matters of child support. This contact was over seven weeks before the March 3, 1988, hearing in Fairfax Circuit Court. The Attorney General had ample opportunity to intervene before the March 3 trial and cannot now "officially" intervene by petition. At the March 3 trial, Ms. Allen was represented by counsel, Louis R. Paulick, Esq. She is now seeking an opportunity to have yet another party adjudicate her cause.
Further, the Attorney General does not propose any new claim or right on behalf of Ms. Allen, but merely asserts the same claim which has been fully adjudicated. *23Therefore, this Court cannot permit new counsel to argue the very same claim under the guise of intervention.
For the reasons stated above, the Petition to Intervene is denied. The Court has entered the Order submitted by Mr. Nye reflecting the March 3, 1988, decision with one slight variation. The Court has ordered that all future matters, including enforcement of the Final Order, are specifically referred to the Juvenile and Domestic Relations District Court of Fairfax County.